Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.1 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ADVANCED INTERVENTIONAL
PAIN & DIAGNOSTICS OF
WESTERN ARKANSAS, LLC, on
behalf of itself and all others
similarly situated,

Plaintiff,
V.

NEDICH, INC. d/b/a Life Care
Supplies

Defendant.

 

 

MICHAEL S. CAFFERTY

& ASSOCIATES, PC
Michael S. Cafferty (P36613)
333 W. Fort St. Ste. 1400
Detroit, MI 48226
Telephone: 313-628-4717

mcaffe@aol.com

RAINWATER, HOLT & SEXTON
Bob Sexton (pro pac vice pending)

801 Technology D
Little Rock, A 72223
Telephone: 501-868-2500

Case No.

CLASS ACTION COMPLAINT

DEMAND FOR JURY TRIAL

CARNEY BATES & PULLIAM, PLLC
Randall K. Pulliam

519 West 7" St

Little Rock, AR 72201

Telephone: 501-312-8500
Facsimile: 501-312-8505
rpulliam@cbplaw.com

Attorneys for Plaintiff individually and on behalf of all others similarly

situated

CLASS ACTION COMPLAINT

Plaintiff Advanced Interventional Pain & Diagnostics of Western
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.2 Page 2 of 14

Arkansas, LLC (“AIPD” or “Plaintiff’), on behalf of itself and all others
similarly situated, brings this Complaint against Nedich, Inc. d/b/a Life Care
Supplies (“Nedich”), for violations of the Telephone Consumer Protection
Act. Plaintiff seeks certification of its claims against Defendant as a class
action. In support, Plaintiff states as follows:

INTRODUCTION

a: This case challenges Defendant's policy and practice of faxing
unsolicited advertisements. For a period of approximately two years from
2017 until 2019, Defendant faxed unsolicited and unwanted advertisements
to Plaintiff, examples of which are attached as Exhibits A and B.

2. Congress enacted the Telephone Consumer Protection Act
(“TCPA”), 47 U.S.C. § 227, to regulate the fast-growing expansion of the
telemarketing industry. As is pertinent here, the TCPA and its implementing
regulations prohibit persons within the United States from sending
advertisements via fax.

3. Junk faxes disrupt recipients’ peace: drain recipients’ paper,
ink, and toner; and cause recipients tangible damages. Junk faxes also
Cause recipients to waste valuable time retrieving and discerning the
purpose of the faxes; prevent fax machines from receiving and sending

authorized faxes; and cause undue wear and tear on recipients’ fax
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.3 Page 3 of 14

machines. Plaintiff offers medical services and must use its fax machine to
receive communications about patients, including vital information such as
prescriptions and insurance information. That Purpose is impeded when
Plaintiff's fax machine is invaded by junk faxes. As recognized by Congress
in enacting the TCPA, junk faxes are a significant problem interfering with
modern commerce. As discussed below, this is particularly true for
healthcare providers like Plaintiff, which still rely significantly on faxes to
communicate vital information about patients such as prescriptions and
insurance information.

4. Plaintiff is an interventional pain medicine clinic that provides
pain management for patients in northwest Arkansas. As a medical
provider, Plaintiff relies upon fax machines to operate and provide services
to its patients. Plaintiff estimates that it receives several thousand
unwanted and unsolicited faxes each year. Plaintiff must wade through
dozens of unsolicited faxes from pharmaceutical and other companies
Selling their products to find vital incoming faxes, such as medical

documents and insurance authorizations. It was this harm that Congress
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.4 Page 4of14

recognized in passing the Telephone Consumer Protection Act, 47 U.S.C.
§ 227 (“TCPA’).'

5. The TCPA provides a private right of action and statutory
damages of $500 per violation, which may be trebled when the violation is
willing or knowing.

6. On behalf of itself and all others similarly situated, Plaintiff
brings this case under the TCPA to recover declaratory relief, damages for
violations of the TCPA, and an injunction prohibiting Defendants from future
TCPA violations.

JURISDICTION AND VENUE

7. This Court has personal jurisdiction over Defendant, as its
principal place of business is located in this district.

8. This Court has subject matter jurisdiction over Plaintiffs TCPA

claim pursuant to 28 U.S.C. § 1331.

 

' “Unsolicited advertising is beginning to clog fax lines, restricting the owners’ ability to use
their machines for the purposes they originally bought them for and generating operating costs
the users can't control. Unlike junk mail, which can be discarded, or solicitation phone calls,
which can be refused or hung up, junk fax ties up the recipient’s line until it has been received
and printed. The recipient’s machine is unavailable for business and he or she incurs the high
cost for supplies before knowing whether the message is either wanted or needed.” 135 Cong.
Rec. E 1462 (May 2, 1989, statement of Rep. Edward Markey, 101 Cong.) Representative
Markey further testified: “To quote an article from the Washington Post, ‘receiving junk fax is
like getting junk mail with postage due.” Succinctly put, using a facsimile machine to send
unsolicited advertising not only shifts costs from the advertiser to the recipient, but keeps an
important business machine from being used for its intended purpose.” 136 Cong. R. H 5818
(July 30, 1990), 101* Cong. 2"! Sess., statement of Rep. Markey, p. 5).

4
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelID.5 Page5of14

9. Venue is proper in this court as substantial acts giving rise to

the cause of action asserted herein occurred in this venue.
PARTIES

10. Plaintiff is a pain management clinic located in Fort Smith,
Arkansas.

11. Defendant is a corporation formed under the laws of the State
of Michigan and which has its principal place of business in Commerce
Township, Michigan. Defendant describes itself as consolidating product
orders from hundreds of brand name manufacturers into patient-direct,
formulary-specific deliveries for hospital and alternate-site partners. Nedich
further describes itself as a national supplier of pharmaceuticals, medical
Supplies, and equipment to customers.

FACTS

12. On or around May 25, 2017, Defendant sent an unsolicited
advertisement to Plaintiff's facsimile machine located at its corporate office
in Fort Smith, Arkansas. The advertisement listed medical supplies
available for order through Defendant’s Store, and stated “START PAYING
LESS” and that Defendant looks “forward to serving you in the future for all
your medical & pharmaceutical product needs.” A copy of this facsimile is

attached hereto and marked as Exhibit A.
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.6 Page 6 of 14

13. Despite Plaintiff not consenting to receiving this fax and never
making a purchase from Defendant, the faxes continued. In addition to
Exhibit A, Plaintiff has received 12 other facsimile advertisements from the
Defendant. Copies of these facsimile advertisements are collectively
attached as Exhibit B.

14. Defendant did not have Plaintiff's prior express invitation or
permission to send advertisements to Plaintiff's fax machine.

CLASS ALLEGATIONS

15. In accordance with Fed. R. Civ. P. 23, Plaintiff brings this action
on behalf of the following class of persons (the “Class”):

All persons and entities who held telephone
numbers that received one or more telephone
facsimile transmissions __ that promoted the
commercial availability or quality of property, goods,
or services offered by Nedich, Inc.

16. Plaintiff reserves the right to modify or amend the definition of
the proposed Class before the Court determines whether certification is
Proper, as more information is gleaned in discovery.

17. Excluded from the Class are Defendant, any parent, subsidiary,

affiliate, or controlled person of Defendant, as well as the officers. directors,

agents, servants, or employees of Defendant and the immediate family
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.7 Page 7 of 14

members of any such person. Also excluded are any judge who may

preside over this case and any attorneys representing Plaintiff or the Class.

18. Numerosity. The Members of the Class are so numerous that

joinder is impractical. Upon information and belief, Defendant has sent

illegal fax advertisements to hundreds if not thousands of other recipients.

19. Commonality. Common questions of law and fact apply to the

claims of all Class Members and include (but are not limited to) the

following:

(a)

(b)

(c)

Whether Defendant sent faxes advertising the commercial
availability of property, goods, or services;

The manner and method Defendant used to compile or
obtain the list of fax numbers to which it sent Exhibit A as
well as other fax advertisements;

Whether Defendant faxed advertisements without first
obtaining the recipient's prior express permission or
invitation;

Whether Defendant sent the fax advertisements
knowingly or willfully:

Whether Defendant violated 47 U.S.C. § 227.

Whether Plaintiff and the other Class Members are
entitled to actual and/or statutory damages;

Whether the Court should award treble damages; and

Whether Plaintiff and the other Class Members are
entitled to declaratory, injunctive, and/or other equitable
relief.
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.8 Page 8 of 14

20. Typicality. Plaintiffs claims are typical of the claims of all Class
Members. Plaintiff received an unsolicited fax advertisement from
Defendant during the Class Period. Plaintiff makes the same claims that it
makes for the Class Members and seeks the same relief that it seeks for
the Class Members. Defendant has acted in the same manner toward
Plaintiff and all Class Members.

21. Fair and Adequate Representation. Plaintiff will fairly and
adequately represent and protect the interests of the Class. It is interested
in this matter, has no conflicts, and has retained experienced class counsel
to represent the Class. Counsel for Plaintiff has agreed, consistent with the
Michigan Rules of Professional Conduct, specifically Rules 1.5(c) and
1.8(€)(1), to advance the court costs and expenses of litigation on their
behalf, contingent on the outcome of this litigation.

22. Predominance and Superiority. For the following reasons,
common questions of law and fact predominate and a class action is
superior to other methods of adjudication:

(a) Proof of Plaintiff's claims will also prove the claims of the

Class without the need for separate or individualized
proceedings;

(b) Evidence regarding defenses or any exceptions to liability
that Defendant may assert will come from Defendant's
records and will not require individualized or separate
inquiries or proceedings;

8
Case 2:20-cv-10055-DPH-MJH ECF No.1 filed 01/08/20 PagelD.9 Page 9 of 14

(c) Defendant has acted and continues to act pursuant to
common policies or practices in the same or similar
manner with respect to all Class Members:

(d) The amount likely to be recovered by individual Members
of the Class does not support individual litigation. A class
action will permit a large number of relatively small claims
involving virtually identical facts and legal issues to be
resolved efficiently in one proceeding based on common
proof;

(e) This case is inherently well-suited to class treatment in
that:

(i) | Defendant identified persons or entities to receive
its fax transmissions, and it is believed that
Defendant's computer and business records will
enable Plaintiff to readily identify Class Members
and establish liability and damages;

(ii) Common proof can establish Defendant's liability
and the damages owed to Plaintiff and the Class;

(ili) Statutory damages are provided for in the statutes
and are the same for all Class Members and can be
calculated in the same or a similar manner;

(iv) A class action will result in an orderly and
expeditious administration of claims, and it will
foster economies of time, effort, and expense;

(v) A class action will contribute to uniformity of
decisions concerning Defendant's practices; and

(vi) As a practical matter, the claims of the Class are
likely to go unaddressed absent class certification.

CLAIM FOR RELIEF
COUNT |
Violations of the Telephone Consumer Protection Act
47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64. 1200(a)(4)

9
Case 2:20-cv-10055-DPH-MJH ECF No. 1 filed 01/08/20 PagelD.10 Page 10 of 14

23. Plaintiff hereby incorporates by reference each of the preceding
paragraphs as though fully set forth herein.

24. The TCPA provides _ strict liability for sending fax
advertisements in a manner that does not comply with the statute.
Recipients of fax advertisements have a private right of action to seek an
injunction or damages for violations of the TCPA and its implementing
regulations. 47 U.S.C. § 227(b)(3).

25. The TCPA makes it unlawful to send any “unsolicited
advertisement” via fax unless certain conditions are present. 47 U.S.C. §
227(b)(1)(C). “Unsolicited advertisement” is defined as “any material
advertising the commercial availability or quality of any property, goods, or
services which is transmitted to any person without that person’s prior
express invitation or permission, in writing or otherwise.” 47 U.S.C. §
227(a)(5).

26. Unsolicited faxes are illegal if the sender and recipient do not
have an “established business relationship.” 47 U.S.C. § 227(b)(1)(C)(i).
“Established business relationship” is defined as “a prior or existing
relationship formed by a voluntary two-way communication between a
person or entity and a business or residential subscriber with or without an

exchange of consideration, on the basis of an inquiry, application, purchase

10
Case 2:20-cv-10055-DPH-MJH ECF No. 1 filed 01/08/20 PagelD.11 Page 11 of 14

or transaction by the business or residential subscriber regarding products
or services offered by such person or entity, which relationship has not
been previously terminated by either party.” 47 U.S.C. § 227(a)(2); 47
C.F.R. § 64.1200(f)(6).

27. Regardless of whether the sender and recipient have an
established business relationship, a faxed advertisement is illegal unless it
includes an opt-out notice on its first page that complies with the TCPA’s
requirements. See 47 USC. § 227(b)(1)(C)iili); 47 CFR. §
64.1200(a)(4)(iv). To comply with the law, an opt-out notice must (1) inform
the recipient that the recipient may opt out of receiving future faxes by
contacting the sender; (2) provide both a domestic telephone number and a
facsimile machine number—one of which must be cost-free—that the
recipient may contact to opt out of future faxes; and (3) inform the recipient
that the sender's failure to comply with an opt-out request within thirty days
is a violation of law. See 47 USC § 227(b)(2)(D); 47 CFR §
64.1200(a)(4)(iii).

28. Defendant faxed unsolicited advertisements to Plaintiff in

violation of 47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

11
Case 2:20-cv-10055-DPH-MJH ECF No. 1 filed 01/08/20 PagelD.12 Page 12 of 14

29. Defendant knew or should have known (a) that Plaintiff had not
given express invitation or permission for Defendant to fax advertisements
about its products; and (b) that Exhibit A is an advertisement.

30. Defendant's actions caused actual damage to Plaintiff and the
Class Members. Defendant's junk faxes caused Plaintiff and the Class
Members to lose paper, toner, and ink consumed in the printing of
Defendant's faxes through Plaintiffs and the Class Members’ fax
machines. Defendant’s faxes cost Plaintiff and the Class Members time
that otherwise would have been spent on Plaintiffs and the Class
Members’ business activities.

31. In addition to statutory damages (and the trebling thereof),
Plaintiff and the Class are entitled to declaratory and injunctive relief under
the TCPA.

REQUEST FOR RELIEF

WHEREFORE Plaintiff, individually and on behalf of all others

similarly situated, respectfully requests that this Court:

a) Determine that this action may be maintained as a class
action under Fed. R. Civ. P. 23:

b) Declare Defendant's conduct to be unlawful under the
TCPA;

12
Case 2:20-cv-10055-DPH-MJH ECF No. 1 filed 01/08/20 PagelD.13 Page 13 of 14

c) | Award damages under the TCPA for each violation in the
amount of actual monetary loss or $500, whichever is greater, and treble
those damages;

d) — Enjoin Defendant from additional violations:

e) Award Plaintiff and the Class their attorney’s fees and
costs:

f) Grant such other legal and equitable relief as the Court
may deem appropriate, including costs and attorney's fees.

Respectfully submitted,

/s/Michael S. Cafferty
MICHAEL CAFFERTY
(P36613)

MICHAEL S. CAFFERTY &
ASSOCIATES, PC

333 W. Fort St. Ste. 1400
Detroit, MI 48226

Tel. 313-628-4717

mcaffe@aol.com

RANDALL K. PULLIAM

CARNEY BATES & PULLIAM.
PLLC

519 W. 7th St.

Little Rock, AR, 72201

Tel. 501-312-8500

Fax 501-312-8505

BOB SEXTON (pro hac vice
pending)

RAINWATER, HOLT & SEXTON
801 Technology Dr.

Little Rock, AR 72223

Tel. 501-868-2500

Attorneys for Plaintiff
DATED: JANUARY 8, 2020

13
Case 2:20-cv-10055-DPH-MJH ECF No. 1 filed 01/08/20 PagelD.14 Page 14 of 14

JURY DEMAND

Plaintiff and the Members of the Class hereby request a trial by

jury.

DATED: JANUARY 8, 2020

14

Respectfully submitted,

/s/Michael S. Cafferty
MICHAEL CAFFERTY
(P36613)

MICHAEL S. CAFFERTY &
ASSOCIATES, PC

333 W. Fort St. Ste. 1400
Detroit, Ml 48226

Tel. 313-628-4717

mcaffe@aol.com

RANDALL K. PULLIAM

CARNEY BATES & PULLIAM,
PLLC

519 W. 7th St.

Little Rock, AR, 72201

Tel. 501-312-8500

Fax 501-312-8505

BOB SEXTON (pro hac vice
pending)

RAINWATER, HOLT & SEXTON
801 Technology Dr.

Little Rock, AR 72223

Tel. 501-868-2500

Attorneys for Plaintiff
